RENDERED: NOVEMBER 4, 2022; 10:00 A.M.
                        NOT TO BE PUBLISHED

                 Commonwealth of Kentucky
                           Court of Appeals

                              NO. 2021-CA-0229-MR


WILLIAM JAMES LEWIS                                                  APPELLANT


                APPEAL FROM FAYETTE CIRCUIT COURT
v.             HONORABLE ERNESTO M. SCORSONE, JUDGE
                       ACTION NO. 17-CR-00447


COMMONWEALTH OF KENTUCKY                                                APPELLEE


                                    OPINION
                                   AFFIRMING

                                   ** ** ** ** **

BEFORE: JONES, LAMBERT, AND K. THOMPSON, JUDGES.

THOMPSON, K., JUDGE: William James Lewis appeals from the Fayette Circuit

Court’s order revoking his probation on the basis that the circuit court made

insufficient findings pursuant to Kentucky Revised Statutes (KRS) 439.3106(1).

As the findings were sufficient, and Lewis was repeatedly provided with graduated

sanctions but refused to alter his behavior, we affirm.
             In November 2016, police received a tip that Lewis was sending and

receiving child pornography on Facebook and executed a search warrant which

confirmed his possession and distribution of such images. On May 1, 2017, Lewis

was indicted on ten counts of possession or viewing of a matter portraying a sexual

performance by a minor and ten counts of distribution of a matter portraying a

sexual performance by a minor. These were all Class D felonies.

             On December 1, 2017, pursuant to a plea agreement in exchange for a

recommendation that the ten counts of distribution of a matter portraying a sexual

performance by a minor be dismissed, Lewis agreed to plead to the ten counts of

possession or viewing of a matter portraying a sexual performance by a minor,

with one year to serve on each count, with the Commonwealth recommending that

counts one through eight run consecutive and counts nine and ten run concurrent.

The circuit court ordered that Lewis have a comprehensive sex offender pre-

sentence evaluation. Lewis requested alternative sentencing, submitting an

alternative sentencing plan to the court.

             On February 7, 2018, Lewis’s final judgment and sentence of

probation was entered. The circuit court sentenced Lewis in accordance with the

Commonwealth’s recommendation, to a total of eight years, but suspended

imposition of his sentence, instead placing Lewis on probation for five years. The

conditions of probation included that he:


                                            -2-
1. Maintain good behavior, refrain from violating the
   law in any respect and comply with the rules and
   regulations of the Division of Probation and Parole.
   The Defendant is to report and follow direction[s] of
   her [sic] probation officer and permit home visits;

2. Waive confidentiality and consent to release to the
   probation officer and the court all records, reports,
   tests and information from all programs ordered or
   selected by the court or the probation officer;

3. The defendant will consent to any search of her [sic]
   person or of places or property under her [sic] control
   when requested by the probation officer or police
   officer;

   ...

6. Continue to participate in sex offender treatment
   program [SOTP] and follow any after care
   recommendations;

7. The Defendant shall have no unsupervised contact
   with underage children unless it is supervised and
   approved by Probation and Parole;

   ...

9. Comply with Probation and Parole’s conditions for
   sex offenders;

10. Register as a sex offender with Probation and Parole
    within 14 days from the date of sentencing (defendant
    required to sign form);

11. Follow all Probation and Parole’s restrictions
    regarding the use of computers, internet, access, chat
    rooms, social media and search of all computer
    hardware/software[.]


                            -3-
              Probation and Parole’s supplemental conditions of supervision for sex

offenders (supplemental conditions) included the following conditions:1

              I shall attend, participate, and successfully complete a
              Sexual Offender Treatment Program. I shall be required
              to submit, at my own expense, to random polygraph
              examinations as part of a sex offender treatment program.

              I shall not possess any sexually arousing materials
              including but not limited to:

              a. Videos, magazines, books, games

              b. Sexual devices or aids

              c. Any material that depicts partial or complete nudity or
                 sexually explicit language[.]

              I shall not engage in any activity by computer or
              telephone, including any visual or written,
              correspondence which is sexually arousing.

              I shall have no contact with anyone under the age of
              eighteen (18), unless it is specifically authorized by my
              Probation and Parole Officer and treatment provider, if I
              am in Sexual Offender Treatment. ‘Contact’ means face-
              to-face, telephonic, any correspondence including
              electronic, written, and visual, or any indirect contact via
              third parties.




1
  Unfortunately, these supplemental conditions were never provided in full in the record.
Instead, they were quoted in various violation of supervision reports. Sometimes these reports
provided a number for these supplemental conditions; sometimes they did not. Accordingly, we
simply list the supplemental conditions which Lewis was accused of violating in an order of our
choosing without any numbers. We note that it is likely that there were additional conditions
that we have omitted with which Lewis complied.

                                              -4-
              Probation and Parole’s computer use agreement for sexual offenders

(computer use agreement) included the following conditions:2

              By signing below, the above named offender indicates
              (s)he understands (s)he has the right to refuse consent to
              the items contained herein and that the offender agrees as
              follows: computer access to the Internet may pose
              significant risk of re-offense if not properly managed and
              the undersigned offender specifically agrees to be fully
              compliant with the following conditions:

              Offender must agree to and submit to electronic device
              monitoring through Probation and Parole’s contracted
              electronic device monitoring company at his own
              expense to engage in the following activities:

              Web browsing, Email, Producing web content (e.g.
              YouTube, podcasting or blogging,) internet related
              telephone communications, file sharing by any method
              (including but not limited to Peer to Peer, attachments to
              emails, iTunes.) The offender has no expectations of
              privacy regarding computer use, or information stored on
              the computer if monitoring software is installed and
              understands and agrees that information gathered by said
              monitoring software may be used against him/her in
              subsequent administrative or legal proceeding, court
              actions regarding his/her computer use, and conditions of
              release.

              Offender will provide the Supervising Officer/Designee
              with a current list of all cell phones, electronic devices,
              and related equipment used by the offender, including
              back-up systems. Offender will keep this list current.



2
  As with the supplemental conditions, we do not have a complete list of these and simply list
those computer use agreement conditions which were quoted in various violation of supervision
reports.

                                              -5-
            Offender agrees that (s)he shall be prohibited from
            possessing or viewing certain materials related to, or part
            of, the grooming cycle for his/her crime. Such materials
            include, but are not limited to, the following:

            A. Images of your victim.

            B. Stories or images relating to your crime or similar
               crimes.

            C. Images, which depict individuals similar to your
               victims (e.g. children)

            D. Stories written about or for individuals similar to your
               victim.

            E. Materials focused on the culture of your victim (e.g.
               children’s shows or websites).

            Later in 2018, the first violation of supervision report (report) was

filed, in what would become a series of reports: (1) August 22, 2018; (2) February

5, 2019; (3) May 23, 2019; (4) May 30, 2019; (5) November 8, 2019; (6) June 29,

2020; and (7) October 30, 2020. These reports led to five probation revocation

hearings with orders ultimately determining as follows: (1) March 11, 2019 order

resulted in probation modification; (2) August 19, 2019 order resulted in no action

taken; (3) December 20, 2019 order resulted in probation modification; (4) August

21, 2020 order resulted in no action taken; and (5) January 14, 2021 order

terminating Lewis’s probation.

            In a report dated August 22, 2018, Probation and Parole reported that

Lewis violated two supplemental conditions as follows:

                                        -6-
             Through the software monitoring system that Mr. Lewis
             has for his smart phone, a check was completed and
             revealed that Mr. Lewis had sent text messages relating
             to sexually explicit messages. Mr. Lewis also had an
             image of his boyfriend[’]s penis on his phone . . . .

             Mr. Lewis had engaged in sexually explicit text messages
             with his boyfriend, that depicted both nudity and written
             language about engaging in sexual acts.

The report indicated that the circuit court advised that Lewis should be given a

verbal warning “given that the violations were related with his fiancé[,]” but noted

that if he “continues to violate the supplemental conditions of supervision for sex

offenders, along with the computer use agreement for sex offenders then

revocation will be requested.”

             In a Kentucky sexual offender registry notice of non-compliance,

dated August 29, 2018, it was indicated that Lewis failed to complete and return

the address verification form. However, in an update to this notice dated

September 13, 2018, it was noted that Lewis had now updated his address and was

“deemed to be in ‘Compliance’ as required by law.”

             In the report dated February 5, 2019, the probation officer indicated

that Lewis had committed three violations of the terms of his probation. Two of

these violations related to the requirements that Lewis complete and not be

terminated from a SOTP. The probation officer indicated Lewis was terminated

from his SOTP “for multiple reasons including having high-risk pre-offense


                                         -7-
behavior and failing to purchase a treatment manual” and for “violating their

conditions of treatment contract.”

             The other violation involved the computer use agreement with the

officer explaining a routine phone check with the software monitoring system led

to the discovery of improper materials on Lewis’s phone:

             Mr. Lewis had searched for photos on Google of
             prepubescent boys with their shirts off. Mr. Lewis had
             multiple searches of young boys with their shirts off
             smiling. It should be noted that this is considered high-
             risk behavior as the boys found on Mr. Lewis[’s] phone
             were the same age related towards the victim of his
             crime.

The probation officer additionally noted “Mr. Lewis also verbally admitted to

searching ‘boys peeing’ on his cell phone.”

             The affidavit by Lewis’s probation officer dated February 7, 2019,

confirmed these charges. The officer sought revocation of Lewis’s probation.

             The probation violation hearing was held on March 7, 2019. During a

bench conference, the circuit court expressed that its biggest concern was that

Lewis kept remaining untreated, that this was a much bigger concern than him

reoffending on a device. The circuit court announced in open court as follows:

             I don’t think there is any dispute that he did violate the
             rules of the program. . . . I accept that stipulation. . . .
             You need to understand that you have got to complete
             this program. . . . Because even if I put you in the
             penitentiary you won’t get out until you finish this
             program. . . . So you have got to appreciate the fact that

                                          -8-
             you have got to complete this program. . . . I can’t stress
             enough that you have got to complete this program . . . or
             else you’ll be sitting in jail for a long, long time.

             In the written order modifying probation entered on March 11, 2019,

the circuit court stated that Lewis stipulated to violating the terms of his probation.

The circuit court found that Lewis violated the conditions of his probation but that

he should remain on probation on modified terms, adding the additional terms:

             1: Serve 60 days with credit.

             2: Report to Probation Parole when released.

             3: Must Complete Sex Offender Program.

             4: Probation and Parole is given Discretionary
                Detention.

             In a report dated May 23, 2019, the probation officer noted that since

Lewis was continued on probation as modified “Lewis has continued to violate the

conditions set forth by the Court and remains a high risk of reoffending and a

danger to the community while he remains out of custody untreated.” The officer

explained that Lewis was not yet eligible for re-referral to the Kentucky SOTP for

another 120 days, and so on May 8, 2019, the officer instructed Lewis to enter and

complete a private SOTP until he could possibly reenter the state one. The officer

explained that on May 21, 2019, the officer received notice that Lewis would not

be accepted into the only private program in Lexington “due to leaving several




                                          -9-
threatening and angry messages for the treatment provider” resulting in a new

violation for failure to complete a SOTP.

             The officer noted another violation as the monitoring software on

Lewis’s phone revealed he viewed “boys gymnastics” on YouTube, bringing up

several videos of prepubescent male children performing gymnastics and went on

to watch a video which showed several young male children without shirts

performing gymnastic stunts.

             The officer explained that a home visit on May 21, 2019, showed

Lewis violated the computer use agreement by failing to provide a current list of

his devices as a computer without the monitoring software installed was located

during a home visit, and determined to have been used for the “viewing of porn,”

contained “saved pictures of a naked man and a young boy urinating,” and was

used for viewing several “Facebook photos of young prepubescent male children

without shirts.” The officer gave Lewis the benefit of the doubt that he was not the

one who viewed these pictures as Lewis and his boyfriend both claimed it was the

boyfriend’s computer (although Lewis had admitted to using it) but explained that

this computer would need to be monitored and Lewis would be held accountable

for anything viewed on the device after this point.




                                        -10-
             The probation officer requested a verbal or written warning for these

new violations and discretionary detention with supervisor approval. Discretionary

detention of fourteen days was approved.

             In a report dated May 30, 2019, the probation officer reiterated the

violations from the week before and noted a new violation for failing to comply

with the requirement for downloading the monitoring software onto the computer,

explaining that although Lewis received instructions as to how to download this

software on May 22, 2019 and was instructed to have it downloaded by May 24,

2019, as of a check on May 30, 2019, Lewis had yet to install the monitoring

software, “and therefore continues to have access to an unmonitored device that

multiple violations have already been discovered by this officer. This poses a

serious threat to the community as Mr. Lewis has access to communicate with

minors without this officer’s knowledge.”

             In an affidavit signed on May 30, 2019, Lewis’s probation officer

confirmed these charges and requested that Lewis’s probation be revoked.

             Lewis’s probation revocation hearing was held on June 20, 2019. At

that time, it was discussed that the monitoring software had not yet been installed

on Lewis’s boyfriend’s computer. The circuit court continued the hearing for two

weeks to allow an opportunity for the software to be installed.




                                        -11-
             In a special supervision report (special report) dated June 21, 2019,

the probation officer indicated that the officer received a text message on a number

only available to offenders on that officer’s case load which stated it was from one

of Lewis’s friends and the message used foul and threatening language due to the

officer’s request that Lewis remain in custody. The officer indicated:

             This officer is not requesting that this message be used to
             violate Mr. Lewis’[s] Probation but to be used as
             evidence that should Mr. Lewis be let out before he can
             be re-assessed for treatment he will continue to violate
             due to those he associates with. Should Mr. Lewis
             continue to violate then he will more than likely not be
             able to re-enter KY SOTP.

             In the hearing held on July 3, 2019, it was represented that the non-

compliant desktop computer was removed from the residence and that Lewis

would be eligible to apply to be accepted back into the state run SOTP as of

August 5, 2019. The circuit court ordered that the application be submitted on that

date and set a new hearing for August 8, 2019.

             In an order entered on July 18, 2019, granting Lewis’s release, the

circuit court set forth that Lewis would be released on August 5, 2019, and

required that he immediately report to Probation and Parole for a new sex offender

treatment evaluation. At the August 8, 2019 hearing, the circuit court was

informed that Lewis had been accepted back into Kentucky SOTP. On August 19,




                                        -12-
2019, an order indicated that no action on the probation revocation would be taken

at that time.

                In a report dated November 8, 2019, new violations involved Lewis’s

improper use of Facebook by posting pictures of a shirtless underage male, thereby

violating the supplemental conditions against possessing sexually arousing

materials and having no contact with anyone under eighteen, and for being

terminated from the KY SOTP. The officer recommended revocation, explaining:

“Mr. Lewis poses a serious threat to the community as he remains untreated and

has exhausted all forms of treatment with Probation and Parole. This officer

respectfully recommends revocation so Mr. Lewis can enter and complete SOTP in

the institution.”

                In an affidavit signed on November 12, 2019, the officer explained:

                On October 30, 2019, this officer received a community
                complaint that Mr. Lewis was using Facebook to
                communicate with minors and posting photos of male
                minors without their shirts. A check of Mr. Lewis’[s]
                public Facebook profile depicted posts made earlier in
                the week of a male minor without his shirt on. That one
                particular post was made several times in one day . . . .
                When confronted about his use on Facebook, Mr. Lewis
                claimed the photos were of a friend who asked him to
                post them. Mr. Lewis stated he posted the partial nude
                photos of the underage male as a favor. Due to Mr.
                Lewis stating the underage male had asked Mr. Lewis to
                post the photos indicates that Mr. Lewis was in contact
                with a minor.




                                           -13-
             The officer also indicated that Lewis was terminated for the second

time from the KY SOTP on October 31, 2019, and would not be eligible to be

accepted back into the program. The officer indicated that Lewis was terminated

due to:

             “violation(s) of provision(s) of Treatment Contract” and
             “Refusal to change unhealthy preoffense behavior(s).” It
             was noted in the termination letter that “Mr. Lewis has
             demonstrated a repeated, consistent pattern of extreme
             high-risk pre-offense behavior that substantially increases
             his chances for re-offense.”

             On December 19, 2019, at the probation revocation hearing, counsel

told the circuit court that Lewis was accepted into a private SOTP program, and

that Lewis understood this would be his final chance. The circuit court explained

to Lewis:

             I don’t know if you realize the significance of you not
             cooperating with these programs, okay? Because you
             might think you could go back to the penitentiary and get
             out quickly. You cannot. This thing is going to take you
             a long time to do it within the institution.

After explaining that Lewis would get a sanction and be required to do the SOTP

the circuit court explained further: “And sir, this is your last chance and after that

you are going to the penitentiary and you will not get out anytime soon because

these programs you can only do at the very end of your sentence.”

             On December 20, 2019, an order modifying probation was entered.

The circuit court noted that Lewis stipulated to violating the terms of his probation

                                         -14-
and found that Lewis violated the terms of his probation but should remain on

probation on modified terms: “1: Serve 90 days with credit. Defendant shall enter

and complete treatment on direction of Probation and Parole.”

             In yet another report dated June 29, 2020, the probation officer

explained that Lewis was currently in violation of his supplemental conditions by

possessing sexually arousing materials, including sexual devices or aids, as

follows:

             After receiving a community complaint from Mr.
             Lewis’[s] significant other claims Mr. Lewis was using
             drugs and had access to an unmonitored device, a home
             visit was conducted on 06/26/2020. During the home
             visit a search was conducted in an attempt to locate the
             reported unmonitored device. During the search, several
             sexual devices/aids were found throughout Mr. Lewis’[s]
             belongings. Some of these devices depicted complete
             nudity as well.

The report indicated that Lewis admitted guilt to this violation and accepted the

consequence of serving twenty days of discretionary detention as a graduated

sanction.

             A revocation hearing was held on August 14, 2020, via Zoom. The

probation officer testified and noted that Lewis admitted to his violation, was given

a graduated sanction, and had served it. The officer expressed concern that

Lewis’s SOTP counselor was not holding him accountable for missing sessions

and payments.


                                        -15-
                 The circuit court again lectured to Lewis about the importance of

completing the SOTP program, stating, “Mr. Lewis, there is something wrong with

you ‘cause you don’t seem to understand that you have got to do this program.”

After Lewis indicated that he was working with his counselor on the payment

issue, the circuit court again explained:

                 You will have a problem if you’re not complying with
                 the rules. I’ll say this again to you, sir. You’re not
                 getting out from doing the program successfully because
                 if, one more slip up and you’re going to jail. Because
                 I’m not going to put up with it anymore.

                 On August 21, 2020, an order was entered indicating that no action

would be taken at that time.

                 In a special report dated September 16, 2020, Lewis’s probation

officer reported problems regarding Lewis’s treatment by the private SOTP located

in Frankfort, Kentucky, which he began attending in January of 2020. The officer

indicated a belief that this program failed to comply with 501 Kentucky

Administrative Regulations (KAR) 6:220 Section 2(4)(c)3 by failing to make a

good faith effort to obtain Lewis’s previous mental health records despite being

told by the officer to have Lewis sign a release of information to allow the program

to access his prior SOTP treatment history. The officer indicated a belief that this

program also failed to comply with 501 KAR 6:220 Section 2(5)(e) and (5)(f) by


3
    The probation officer listed 501 KAR 6:220 Section 2(2)(c) which appears to be a typo.

                                               -16-
failing to notify the officer if the offender fails to attend or fails to make a good

faith effort to participate in the program, and provide monthly progress reports to

the officer, as despite Lewis’s enrollment in January, the private SOTP program

had only submitted one progress report (dated August 28, 2020) for the entire year;

while this progress report stated that Lewis had missed classes, it did not state how

many or when, or how Lewis was held accountable for these absences.

             In consequence, the officer indicated that on September 2, 2020,

Lewis was directed to contact a private clinician in Somerset, Kentucky, no later

than September 4, 2020. However, “[t]his officer was notified that Mr. Lewis did

not make contact with the listed number for the clinician until September 15,

2020.”

             In a report dated October 30, 2020, the probation officer recounted:

             A home visit was conducted on October 28, 2020 in
             response to a community complaint that Mr. Lewis and
             his boyfriend James Grimes had been using drugs and
             making threats against another parole officer. Upon
             entering the home Mr. Lewis and his boyfriend James
             Grimes were detained due to the threatening and
             harassing nature of the complaints and threats received
             by another officer at probation and parole. It was
             apparent that there were multiple smart devices in the
             apartment due to a smart phone being found in the living
             room and multiple phone chargers throughout the home.
             A search was conducted by Probation and Parole officers
             with assistance from the Lexington Police Department.
             The following items were found in the apartment: (14)
             .38 spl, (10) 9mm, (2) .380 acp, (2) .22 lr, (1) .25 acp, (1)
             .45 acp, (1) .32 s&w, Black Motorola Razor cell phone,

                                          -17-
             Black Lenovo smart tablet, Narcan, 1 baby diaper, 3 sex
             lubes, 4 plastic penises, black brass knuckles, 1 small
             piece of weed, 1 white visa debit card belonging to Mark
             Grimes. Mr. Lewis was arrested for probation
             violations[.]

The officer requested revocation of Lewis’s probation indicating Lewis: (1)

violated the computer use agreement by not providing any information regarding

the possession of a smart tablet; (2) violated the supplemental conditions of not

possessing sexually arousing materials by having a tablet that “contained

hundred[s] of nude images and videos. Along with an extensive search history of

various pornography[;]” (3) violated the supplemental conditions of not possessing

sexually arousing materials by having possession of several sexual lubricants along

with four small plastic penises; (4) violated the conditions of probation by being

terminated from a SOTP; and (5) violated the conditions of probation by

possessing the marijuana. The officer indicated that “Mr. Lewis cannot be

effectively supervised in the community and is unwilling to successfully complete

Sex Offender Therapy as required. This is the fifth termination from a Sex

Offender Therapy Program for Mr. Lewis.”

             In an affidavit signed on November 2, 2020, Lewis’s probation and

parole officer indicated that as to the SOTP termination “Mr. Lewis had cancelled

three separate appointments to begin SOTP with this counselor [Samantha Baker].

Ms. Baker stated that Mr. Lewis would not be accepted into their private SOTP


                                        -18-
and had he been accepted these current violations [which the officer informed

Baker about] were serious enough for termination from the program.”

             On December 9, 2020, the circuit court held its final revocation

hearing for Lewis via Zoom, which ended up being continued until December 16,

2020, as Lewis’s counsel was not familiar with the report. The probation officer

testified that he took over the case because threats had been made by others against

the prior officer and a day after he received the case a complaint was called in

indicating that there were drugs and weapons in the apartment. He testified

consistently with the report about what was discovered in the apartment, including

the rounds of ammunition, indicating those were sitting out on a shelf in the

kitchen/dining room area, and that the debit card belonged to the person who had

made the report. The officer testified that the baby diaper was located in the only

apartment bed.

             The officer explained that as to the SOTP, Lewis had three separate

appointments and kept canceling, and that given that and Lewis’s violations that

the program would not accept him. The officer acknowledged that Lewis stated he

had transportation problems.

             Lewis called his boyfriend to testify, but due to connection issues with

Zoom, the boyfriend was not able to testify; Lewis was allowed to make a proffer

about what the boyfriend would testify. Counsel indicated that the boyfriend


                                        -19-
would testify that Lewis made every effort to attend the SOTP program in

Somerset, the ammunition and tablet belonged to a third party that was staying

with them, the sex toys and condoms belonged to the boyfriend and were used with

Lewis in their consensual relationship, and that Lewis could maybe live in

Louisville with his aunt. Counsel also indicated that he had spoken to the

counselor of the Frankfort SOTP and that Lewis could go back to that program as

she had not kicked him out of that program.4 The circuit court indicated that it

would accept the proffered testimony as if the boyfriend had testified.

              The circuit court announced:

              Enough is enough with Mr. Lewis. I have bent over
              backwards, backwards for this gentleman to just get his
              act together and just finish one of these programs. That’s
              all I wanted. I didn’t want to send him to the
              penitentiary, but he keeps messing it up. I, you know, I
              can’t continue him on probation. It’d make, it’d make a
              mockery of the system after this he’s, he’s not able to
              finish this sex offender program, you know, and I leave
              him on probation, it’s too much [counsel]. I’m revoking
              him.

              I’m revoking you Mr. Lewis. No more chances. You’re
              going to have to serve your time. I’m sorry, but you just
              will not do what I’ve asked you to do.




4
  This was the program that the probation officer removed Lewis from attending as the program
failed to report monthly on Lewis’s progress and apparently had no consequences for him when
he missed sessions.

                                            -20-
             Lewis interjected that he never got the proper address for the SOTP in

Somerset, and he drove around for an hour looking for it. He indicated he would

be willing to return to the Frankfort SOTP.

             The circuit court indicated, “I’ve had little tabs for every hiccup on

your case and yours takes the cake. I’ve bent over backwards for ya. It’s the end

of the road man. I’m sorry.”

             The order revoking probation was filed on January 14, 2021. The

order indicated that Lewis stipulated to violating the terms of his probation. The

circuit court then found that “the Defendant has violated the terms of his probation.

The Defendant’s failure to abide by a condition of supervision constitutes a

significant risk to the community and the Defendant cannot be managed in the

community.”

             Lewis argues that the circuit court did not make the necessary factual

findings to revoke his probation, the KRS 439.3106(1) factors were not analyzed,

and the evidence does not support revocation. We strongly disagree.

             We review the circuit court’s decision to revoke probation for abuse

of discretion. Commonwealth v. Andrews, 448 S.W.3d 773, 780 (Ky. 2014);

Helms v. Commonwealth, 475 S.W.3d 637, 644 (Ky.App. 2015). “[W]e will not

hold a trial court to have abused its discretion unless its decision cannot be located

within the range of permissible decisions allowed by a correct application of the


                                         -21-
facts to the law.” McClure v. Commonwealth, 457 S.W.3d 728, 730 (Ky.App.

2015).

             KRS 439.3106 provides in relevant part as follows:

             (1) Supervised individuals shall be subject to:

                 (a) Violation revocation proceedings and possible
                     incarceration for failure to comply with the
                     conditions of supervision when such failure
                     constitutes a significant risk to prior victims of the
                     supervised individual or the community at large,
                     and cannot be appropriately managed in the
                     community; or

                 (b) Sanctions other than revocation and incarceration
                     as appropriate to the severity of the violation
                     behavior, the risk of future criminal behavior by
                     the offender, and the need for, and availability of,
                     interventions which may assist the offender to
                     remain compliant and crime-free in the
                     community.

             “KRS 439.3106(1) requires trial courts to consider whether a

probationer’s failure to abide by a condition of supervision constitutes a significant

risk to prior victims or the community at large, and whether the probationer cannot

be managed in the community before probation may be revoked.” Andrews, 448

S.W.3d at 780.

                    For purposes of review, rather than speculate on
             whether the court considered KRS 439.3106(1), we
             require courts to make specific findings of fact, either
             written or oral, addressing the statutory criteria. A
             requirement that the court make these express findings on
             the record not only helps ensure reviewability of the

                                          -22-
             court decision, but it also helps ensure that the court’s
             decision was reliable. Findings are a prerequisite to any
             unfavorable decision and are a minimal requirement of
             due process of law.

Lainhart v. Commonwealth, 534 S.W.3d 234, 238 (Ky.App. 2017) (internal

quotation marks and citations omitted). We note that “conclusory statements on

the preprinted forms, related to the criteria in KRS 439.3106(1)” are “not sufficient

to meet the mandatory statutory findings necessary to revoke a defendant’s

probation.” Walker v. Commonwealth, 588 S.W.3d 453, 459 (Ky.App. 2019). See

Helms, 475 S.W.3d at 645 (explaining “[i]f the penal reforms brought about by HB

[House Bill] 463 are to mean anything, perfunctorily reciting the statutory

language in KRS 439.3106 is not enough.”).

             In reviewing the circuit court’s decision to revoke Lewis’s probation,

we must consider and answer two intertwined questions: “Whether the evidence of

record supported the requisite findings that [the probationer] was a significant risk

to, and unmanageable within, his community; and whether the trial court, in fact,

made those requisite findings.” McClure, 457 S.W.3d at 732.

             Having thoroughly reviewed all the prior violations, the prior

revocation hearings, and the circuit court repeatedly emphasizing to Lewis that he

needed to complete an SOTP program, along with the repeated discussion about

how Lewis was a risk to the community because he kept committing violations and




                                         -23-
was not getting the appropriate treatment, we are confident that the outcome was

correct and amply supported.

               Lewis repeatedly admitted to his past violations, both to his probation

officer and the circuit court.5 Lewis had attempted to complete a SOTP five

different times and had problems each time, resulting in his removal from two

programs for violating their terms and not being accepted into two other programs

due to his actions of acting out, not attending, and continuing to engage in

inappropriate behavior. While Lewis’s removal from the Frankfort program may

not have been his fault, even regarding this program, he was not regularly

attending. At best, the proffered evidence indicated that his boyfriend thought

Lewis was trying to attend the Somerset SOTP, but did not contravene that Lewis

failed to attend at all.

               The circuit court told Lewis again and again that he needed to

complete the SOTP or he would have to do it in prison. The circuit court

repeatedly applied graduated sanctions to try to manage Lewis in the community

safely. We commend the circuit court for attempting to apply graduated sanctions

in the way that we believe the General Assembly intended in enacting House Bill




5
  While Lewis did not formally admit to the last probation violation, any finding that he did was
harmless as there was overwhelming evidence to conclude that he had violated the terms of his
probation over and over and over again.



                                              -24-
463. 2011 Ky. Acts ch. 2, § 59 (HB 463) (eff. Jun. 8, 2011). As noted in Andrews,

448 S.W.3d at 776, “[w]ith the enactment of HB 463, the legislature adopted a

sentencing policy intended to ‘maintain public safety and hold offenders

accountable while reducing recidivism and criminal behavior and improving

outcomes for those offenders who are sentenced.’ KRS 532.007(1).”

             However, each time after Lewis served a sanction and was released,

he failed to complete a SOTP and repeated to commit violations. There was no

evidence that if Lewis was continued on probation that his intractable behavior

would change, and he would start to conform his behavior to the rules. Even

during his final probation revocation hearing, Lewis kept making excuses. Even if

the circuit court accepted that Lewis could not find the Somerset SOTP location

the first time, this did not explain why he repeatedly canceled appointments.

             In reviewing the hearings, the circuit court’s repeated pronouncements

and its oral findings, and the written order, it is evident that the circuit court made

a finding that because Lewis could not complete a SOTP, despite every chance he

had been given and the imposition of repeated graduated sanctions, that this was a

violation of his probation, that his failure to comply with the condition that he

complete a SOTP constituted a significant risk to the community, and that the only

way Lewis could possibly complete a SOTP was to do it while incarcerated. While

graduated sanctions ought to be attempted, there is no requirement that the circuit


                                          -25-
court repeat trying what has already failed until a defendant has served out his

probation.

             Ultimately, under KRS 439.3106 circuit courts retain the discretion to

determine when probation ought to be revoked. Andrews, 448 S.W.3d at 777.

Whatever personal problems Lewis had, he was given ample opportunities to work

them out yet continued down the same road. Although it may have failed with

Lewis, we are confident that the circuit court did everything it could to try to

correct Lewis’s actions in the community but that it also acted appropriately when

it became apparent that this was no longer possible.

             Accordingly, we affirm the Fayette Circuit Court’s order revoking

Lewis’s probation.



             ALL CONCUR.



 BRIEFS FOR APPELLANT:                     BRIEF FOR APPELLEE:

 Aaron Reed Baker                          Daniel Cameron
 Frankfort, Kentucky                       Attorney General of Kentucky

                                           Thomas A. Van de Rostyne
                                           Assistant Attorney General
                                           Frankfort, Kentucky




                                         -26-